                                                                                       FILED
                                                                              2019 Jan-30 PM 01:30
                                                                              U.S. DISTRICT COURT
                                                                                  N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         MIDDLE DIVISION

TAMMY MATHIS,                        )
                                     )
             Plaintiff,              )
                                     )
      v.                             )            4:17-cv-00472-LSC
                                     )
NANCY BERRYHILL,                     )
Commissioner of                      )
Social Security,                     )
                                     )
             Defendant.              )


                          MEMORANDUM OF OPINION

I.    Introduction

      The plaintiff, Tammy Mathis, appeals from the decision of the

Commissioner of the Social Security Administration (“Commissioner”) denying

her applications for a period of disability and Disability Insurance Benefits

(“DIB”). Ms. Mathis timely pursued and exhausted her administrative remedies

and the decision of the Commissioner is ripe for review pursuant to 42 U.S.C. §§

405(g), 1383(c)(3).

      Ms. Mathis was 46 years old on the date last insured and 49 years old at the

time of the Administrative Law Judge’s (“ALJ’s”) decision, and she has a ninth

grade education. (Tr. at 289, 307.) Her past work experiences include employment

                                         1
as a retail assistant manager, photo technician, and housekeeper. (Id.) Ms. Mathis

claims that she became disabled on May 27, 2012, due to depression, back and neck

pain, seizures, and migraines. (Tr. at 262, 306).

      The Social Security Administration has established a five-step sequential

evaluation process for determining whether an individual is disabled and thus

eligible for DIB or SSI. See 20 C.F.R. §§ 404.1520, 416.920; see also Doughty v.

Apfel, 245 F.3d 1274, 1278 (11th Cir. 2001). The evaluator will follow the steps in

order until making a finding of either disabled or not disabled; if no finding is made,

the analysis will proceed to the next step. See 20 C.F.R. §§ 404.1520(a)(4),

416.920(a)(4). The first step requires the evaluator to determine whether the

plaintiff is engaged in substantial gainful activity (“SGA”).             See id. §§

404.1520(a)(4)(i), 416.920(a)(4)(i). If the plaintiff is not engaged in SGA, the

evaluator moves on to the next step.

      The second step requires the evaluator to consider the combined severity of

the plaintiff’s medically determinable physical and mental impairments. See id. §§

404.1520(a)(4)(ii), 416.920(a)(4)(ii). An individual impairment or combination of

impairments that is not classified as “severe” and does not satisfy the durational

requirements set forth in 20 C.F.R. §§ 404.1509 and 416.909 will result in a finding

of not disabled. See 20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). The


                                           2
decision depends on the medical evidence contained in the record. See Hart v.

Finch, 440 F.2d 1340, 1341 (5th Cir. 1971) (concluding that “substantial medical

evidence in the record” adequately supported the finding that plaintiff was not

disabled).

        Similarly, the third step requires the evaluator to consider whether the

plaintiff’s impairment or combination of impairments meets or is medically equal

to the criteria of an impairment listed in 20 C.F.R. Part 404, Subpart P, Appendix

1. See 20 C.F.R. §§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii). If the criteria of a listed

impairment and the durational requirements set forth in 20 C.F.R. §§ 404.1509

and 416.909 are satisfied, the evaluator will make a finding of disabled. 20 C.F.R.

§§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii).

        If the plaintiff’s impairment or combination of impairments does not meet or

medically equal a listed impairment, the evaluator must determine the plaintiff’s

residual functional capacity (“RFC”) before proceeding to the fourth step. See id.

§§ 404.1520(e), 416.920(e). The fourth step requires the evaluator to determine

whether the plaintiff has the RFC to perform the requirements of his past relevant

work.     See id. §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv).         If the plaintiff’s

impairment or combination of impairments does not prevent him from performing

his past relevant work, the evaluator will make a finding of not disabled. See id.


                                           3
      The fifth and final step requires the evaluator to consider the plaintiff’s

RFC, age, education, and work experience in order to determine whether the

plaintiff can make an adjustment to other work. See id. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v). If the plaintiff can perform other work, the evaluator will find

him not disabled. Id.; see also 20 C.F.R. §§ 404.1520(g), 416.920(g). If the plaintiff

cannot perform other work, the evaluator will find him disabled. 20 C.F.R. §§

404.1520(a)(4)(v), 404.1520(g), 416.920(a)(4)(v), 416.920(g).

      Applying the sequential evaluation process, the ALJ first found that Ms.

Mathis last met the insured status requirements of the Social Security Act on June

30, 2012. (Tr. at 132.) He further determined that Ms. Mathis did not engage in

SGA during the period from her alleged onset date of May 27, 2012, through her

date last insured of June 30, 2012. (Id.) According to the ALJ, through the date last

insured, Plaintiff did not have a medically determinable physical or mental

impairment or combination of impairments that was severe. (Id.) The ALJ thus

concluded his findings by stating that Plaintiff was not under a “disability,” as

defined in the Social Security Act, at any time from the alleged onset date, May 27,

2012, through the date last insured, June 30, 2012. (Tr. at 133.)




                                          4
II.   Standard of Review

      This Court’s role in reviewing claims brought under the Social Security Act

is a narrow one. The scope of its review is limited to determining (1) whether there

is substantial evidence in the record as a whole to support the findings of the

Commissioner, and (2) whether the correct legal standards were applied. See Stone

v. Comm’r of Soc. Sec., 544 F. App’x 839, 841 (11th Cir. 2013) (citing Crawford v.

Comm’r of Soc. Sec., 363 F.3d 1155, 1158 (11th Cir. 2004)). This Court gives

deference to the factual findings of the Commissioner, provided those findings are

supported by substantial evidence, but applies close scrutiny to the legal

conclusions. See Miles v. Chater, 84 F.3d 1397, 1400 (11th Cir. 1996).

      Nonetheless, this Court may not decide facts, weigh evidence, or substitute

its judgment for that of the Commissioner. Dyer v. Barnhart, 395 F.3d 1206, 1210

(11th Cir. 2005) (quoting Phillips v. Barnhart, 357 F.3d 1232, 1240 n.8 (11th Cir.

2004)).   “The substantial evidence standard permits administrative decision

makers to act with considerable latitude, and ‘the possibility of drawing two

inconsistent conclusions from the evidence does not prevent an administrative

agency’s finding from being supported by substantial evidence.’” Parker v. Bowen,

793 F.2d 1177, 1181 (11th Cir. 1986) (Gibson, J., dissenting) (quoting Consolo v. Fed.

Mar. Comm’n, 383 U.S. 607, 620 (1966)). Indeed, even if this Court finds that the


                                          5
proof preponderates against the Commissioner’s decision, it must affirm if the

decision is supported by substantial evidence. Miles, 84 F.3d at 1400 (citing Martin

v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990)).

       However, no decision is automatic, for “despite th[e] deferential standard

[for review of claims], it is imperative that th[is] Court scrutinize the record in its

entirety to determine the reasonableness of the decision reached.” Bridges v.

Bowen, 815 F.2d 622, 624 (11th Cir. 1987) (citing Arnold v. Heckler, 732 F.2d 881,

883 (11th Cir. 1984)). Moreover, failure to apply the correct legal standards is

grounds for reversal. See Bowen v. Heckler, 748 F.2d 629, 635 (11th Cir. 1984).

III.   Discussion

       Ms. Mathis argues that the ALJ’s decision should be reversed and remanded

for three reasons: (1) the ALJ erred in finding that she had no medically

determinable impairment at step two; (2) the ALJ failed to make a credibility

finding; and (3) the ALJ failed to state with at least “some measure of clarity”

grounds for the decision in repudiating the opinion of David Wilson, Ph.D., an

examining psychologist.

       A.    Failure to Find Any Medically Determinable Impairment

       To be found disabled, Plaintiff had to demonstrate that she was unable to

engage in any substantial gainful activity by reason of a medically determinable


                                           6
physical or mental impairment expected to result in death or to last twelve or more

continuous months. See 42 U.S.C. § 1382(a)(3)(A); 20 C.F.R. § 404.1505. At step

two, the ALJ had to determine whether Plaintiff had a medically determinable

impairment or combination of impairments that is “severe.” 20 C.F.R. §§

404.1520(c), 416.920(c). An impairment or combination of impairments is

“severe” within the meaning of the regulations if it significantly limits an

individual’s ability to perform basic work activities. 20 C.F.R. § 404.1520(c). An

impairment or combination of impairments is “not severe” when medical and

other evidence establishes only a slight abnormality or a combination of slight

abnormalities that would have no more than a minimal effect on an individual’s

ability to work. 20 C.F.R. §§ 404.5121, 416.921; Social Security Ruling(s)

(“SSR”s) 88-28, 96-3p, and 96-4p. The burden of showing that an impairment or

combination of impairments is “severe” rested at all times with Plaintiff, as the

claimant. Turner v. Comm’r of Soc. Sec., 182 F. App’x 946, 948 (11th Cir. 2006)

(citing Jones v. Apfel, 190 F.3d 1224, 1228 (11th Cir. 1999)). Because Plaintiff bore

the burden of proving she had a severe impairment, she thus had the burden of

establishing the prerequisite for finding a severe impairment, i.e., the existence of a

medically determinable impairment. See Doughty, 245 F.3d at 1278.




                                           7
      “In claims in which there are no medical signs or laboratory findings to

substantiate the existence of a medically determinable physical or mental

impairment, the individual must be found not disabled at step [two] of the

sequential evaluation process.” SSR 96-4p. The record must include evidence from

acceptable medical sources to establish the existence of a medically determinable

impairment. See 20 C.F.R. §§ 404.1513(a), 404.1508 (an “impairment must result

from anatomical, physiological, or psychological abnormalities which can be shown

by medically acceptable clinical and laboratory diagnostic techniques. A physical or

mental impairment must be established by medical evidence consisting of signs,

symptoms, and laboratory findings, not only by [individuals’] statement[s] of

symptoms”); see also 20 C.F.R. § 404.1528 (defining symptoms, signs, and

laboratory findings). “[U]nder no circumstances may the existence of an

impairment be established on the basis of symptoms alone.” SSR 96-4p.

      Additionally, to be eligible for DIB, Plaintiff had to prove that she became

disabled prior to the expiration of her disability insured status. See 42 U.S.C. §§

416(i)(3), 423(a), (c); 20 C.F.R. §§ 404.101, 404.130, 404.131; Moore v. Barnhart,

405 F.3d 1208, 1211 (11th Cir. 2005). Plaintiff’s disability insured status expired on

June 30, 2012. (Tr. at 176). Plaintiff, therefore, had to prove that she was disabled

on or before June 30, 2012.


                                          8
      Here, the ALJ concluded that, during the relevant one-month period from

Plaintiff’s alleged onset date of May 27, 2012, through her date last insured of June

30, 2012, Plaintiff did not have a severe medically determinable impairment that

had lasted or could be expected to last for a continuous period of at least twelve

months or result in death. (Tr. at 132). For the reasons that follow, substantial

evidence supports the ALJ’s decision on this point.

      While Plaintiff contends that she had various medically determinable severe

impairments on the alleged onset date, she largely cites to evidence from prior to

the alleged onset date and after the date last insured. For example, Plaintiff

reported vague complaints of back pain with alleged gradual onset of symptoms.

(Tr. at 133, 495-96). However, based on the objective medical evidence for the

period, she essentially had normal examinations, neurologically and otherwise. (Tr.

at 133, 495-96). Indeed, there is only one medical examination from the relevant

period: a June 19, 2012 examination with Courtney Lowe, M.D, during which

Plaintiff complained of back pain and anxiety, but the musculoskeletal exam

(including head and neck) was completely normal, as was the psychiatric exam.

(Tr. at 495-96). While it was noted that Plaintiff had a history of treatment for

anxiety and depression and was dealing with a number of family problems and

health issues with her mother, medications were prescribed and had a positive


                                          9
effect. (Tr. at 133, 495-96, 608). Additionally, while the ALJ noted that obesity was

present, there simply was no evidence that it imposed any work-related limitations

based on available medical evidence for the period. (Tr. at 133).

      The ALJ acknowledged that Plaintiff experienced an ankle contusion with a

knee and leg sprain on May 27, 2012, in connection with a boating accident, and

that she amended her alleged onset date to begin on that date. (Tr. at 132-33, 262).

Plaintiff was treated at the Riverview Regional Medical Center Emergency

Department, but there was no evidence of further ongoing treatment for these

injuries. (Tr. at 133, 605-16). Thus, the evidence indicates that she recovered from

her accident within a short period of time and did not experience any long-lasting

functional limitations. See Barnhart v. Walton, 535 U.S. 212, 217 (2002) (holding

that a claimant’s impairments and inability to work must last for a continuous

period of at least twelve months).

      Plaintiff also alleges she had the severe medically determinable impairments

of back and neck pain. However, “pain” is a symptom, not a medically

determinable impairment. See 20 C.F.R. § 404.1528 (defining symptoms, signs,

and laboratory findings). Additionally, there were no signs, symptoms, or medically

acceptable clinical or laboratory diagnostic techniques from acceptable medical

sources establishing Plaintiff had anatomical, physiological, or psychological


                                          10
abnormalities that established the existence of a medically determinable

impairment related to her back and neck during the relevant one-month period. An

x-ray of Plaintiff’s thoracic spine on November 16, 2011, prior to the alleged onset

date, was unremarkable, and while there were abnormalities on an MRI of the

cervical spine in November 2011, this MRI was also prior to the alleged onset date,

and Plaintiff did not complain of neck pain or symptoms during the relevant time.

(Tr. at 495-96, 746). Thus, to the extent that Plaintiff established the existence of a

medically determinable impairment related to her neck, it was prior to the alleged

onset date and outside of the relevant period, and she has failed to show that it met

the twelve-month durational requirement or that it did so prior to the date last

insured.

      Plaintiff also alleges impairments of sleeplessness, migraine headaches,

seizures, asthma, ankle pain due to a fracture in 2004, partial tear of a rotator cuff

status post arthroscopic surgery in 2008, ligament tear in the left knee status post

meniscectomy in 2009, and tachycardia. However, all of these purported

impairments existed years before the alleged onset date, and Plaintiff has failed to

identify any evidence showing that they were medically determinable severe

impairments that existed during the relevant period and that they met the twelve-

month durational requirement. For all of these reasons, substantial evidence


                                          11
supports the ALJ’s determination that Plaintiff did not have any medically

determinable impairments that were severe during the relevant time period, and

thus that she was not disabled within the meaning of the Social Security Act.

      B.    Credibility Determination

      Contrary to Plaintiff’s argument, the ALJ was not required to make a

credibility finding in this case. When a claimant attempts to prove disability based

on her subjective complaints, she must provide evidence of an underlying medical

condition and either objective medical evidence confirming the severity of her

alleged symptoms or evidence establishing that her medical condition could be

reasonably expected to give rise to her alleged symptoms. See 20 C.F.R. §§

404.1529(a), (b), 416.929(a), (b); SSR 16-3p; Wilson v. Barnhart, 284 F.3d 1219,

1225-26 (11th Cir. 2002). If the objective medical evidence does not confirm the

severity of the claimant’s alleged symptoms but the claimant establishes she has an

impairment that could reasonably be expected to produce her alleged symptoms,

the ALJ must evaluate the intensity and persistence of the claimant’s alleged

symptoms and their effect on the claimant’s ability to work. See 20 C.F.R. §§

404.1529(c), (d), 416.929 (c), (d); SSR 16-3p; Wilson, 284 F.3d at 1225-26.

      However, as noted in the preceding section, regardless of how many

symptoms an individual alleges, the existence of a medically determinable


                                         12
impairment cannot be established in the absence of objective medical

abnormalities, i.e., medical signs and laboratory findings. See SSR 96-4p. As

discussed in the preceding section, substantial evidence supports the ALJ’s finding

that during the relevant time period, Plaintiff did not have a medically determinable

severe impairment. Thus, Plaintiff had to be found not disabled at step two, and the

ALJ was not required to make a credibility finding, because Plaintiff failed to

provide objective medical evidence of a condition causing her pain or other

symptoms. See 20 C.F.R. § 404.1529(a), (b).

         C.   Failure to State the Weight Given to Dr. Wilson’s Opinion

         David Wilson, Ph.D., a psychologist, saw Plaintiff on a single occasion for an

evaluation three years after the date last insured. (Tr. at 133, 897). Plaintiff argues

that the ALJ committed reversible error in failing to state with at least “some

measure of clarity” his grounds for rejecting Dr. Wilson’s opinion. Plaintiff’s claim

fails.

         “An ALJ must consider all medical opinions in a claimant’s case record,

together with other relevant evidence.” 20 C.F.R. § 404.1527(b). “[T]he ALJ must

state with particularity the weight given to different medical opinions and the

reasons therefor.” Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1179 (11th Cir.

2011). “In the absence of such a statement, it is impossible for a reviewing court to


                                           13
determine whether the ultimate decision on the merits of the claim is rational and

supported by substantial evidence.” Id. (quotation marks omitted). “Therefore,

when the ALJ fails to state with at least some measure of clarity the grounds for his

decision, we will decline to affirm simply because some rationale might have

supported the ALJ’s conclusion.” Id. (internal quotation marks omitted). In

Winschel, the Eleventh Circuit reversed after determining that it was “possible that

the ALJ considered and rejected” two medical opinions because “without clearly

articulated grounds for such a rejection, we cannot determine whether the ALJ’s

conclusions were rational and supported by substantial evidence.” Id.

      In this case, the ALJ stated the following with respect to Dr. Wilson’s

opinion:

      Dr. David Wilson, a psychologist, saw the claimant on one occasion
      more than 3 years after the claimant’s date last insured of June 30,
      2012. His speculation that her current condition relates back to her
      [date last insured] and his speculation that at that time she would have
      been absent 30 out of 30 days due to impairments is not consistent
      with the medical evidence of records from the time that the claimant
      was insured. (Exhibit 22F).


(Tr. at 133.) Although the ALJ did not state that he was affording Dr. Wilson’s

opinion “no weight” in so many words, he certainly stated with “clarity” the

grounds for his decision, making Winschel distinguishable from this case. See, e.g.,

Colon v. Colvin, 660 F. App’x 867, 870 (11th Cir. 2016) (distinguishing Winschel

                                         14
and affirming the Commissioner’s decision because the court was not left

pondering why the ALJ made the decision he made, noting that the court would not

ignore the rest of the opinion merely due to the ALJ’s failure to assign the weight to

or mention a doctor’s opinion); Carson v. Comm’r of Soc. Sec., 373 F. App’x 986,

988-89 (11th Cir. 2010) (affirming an implicit rejection of a doctor’s opinion where

the ALJ’s other findings on the subject matter of the opinion were clear and

supported by substantial evidence); Denomme v. Comm’r of Soc. Sec., 518 F. App’x

875, 878 (11th Cir. 2013) (ALJ’s failure to specify weight accorded to examiners’

opinions was harmless where RFC was consistent with examiners’ opinions);

Caldwell v. Barnhart, 261 F. App’x 188, 191 (11th Cir. 2008) (absence of weight was

harmless error where psychologist’s opinions did not contradict the ALJ’s

findings).

      Moreover, substantial evidence supports the ALJ’s treatment of Dr.

Wilson’s opinion. The weight afforded to a medical opinion regarding the nature

and severity of a claimant’s impairments depends, among other things, upon the

examining and treating relationship the medical source had with the claimant, the

evidence the medical source presents to support the opinion, how consistent the

opinion is with the record as a whole, and the specialty of the medical source. See

20 C.F.R. §§ 404.1527(d), 416.927(d). Within the classification of acceptable


                                          15
medical sources are the following different types of sources that are entitled to

different weights of opinion: 1) a treating source, or a primary physician, which is

defined in the regulations as “your physician, psychologist, or other acceptable

medical source who provides you, or has provided you, with medical treatment or

evaluation and who has, or has had, an ongoing treatment relationship with you;”

2) a non-treating source, or a consulting physician, which is defined as “a

physician, psychologist, or other acceptable medical source who has examined you

but does not have, or did not have, an ongoing treatment relationship with you;”

and 3) a non-examining source, which is a “a physician, psychologist, or other

acceptable medical source who has not examined you but provides a medical or

other opinion in your case . . . includ[ing] State agency medical and psychological

consultants . . . .” 20 C.F.R. § 404.1502. The regulations and case law set forth a

general preference for treating medical sources’ opinions over those of non-treating

medical sources, and non-treating medical sources over non-examining medical

sources. See 20 C.F.R. § 404.1527(d)(2); Ryan v. Heckler, 762 F.2d 939, 942 (11th

Cir. 1985). Accordingly, the opinions of a one-time examiner or of a non-examining

source are not entitled to the initial deference afforded to a physician who has an

ongoing treating relationship with a plaintiff. McSwain v. Bowen, 814 F.2d 617, 619

(11th Cir. 1987). In short, an ALJ “may reject the opinion of any physician when


                                         16
the evidence supports a contrary conclusion.” McCloud v. Barnhart, 166 F. App’x

410, 418–19 (11th Cir. 2006) (citing Bloodsworth v. Heckler, 703 F.2d 1233, 1240

(11th Cir. 1983)). The Court must also be aware of the fact that opinions such as

whether a claimant is disabled, the claimant’s RFC, and the application of

vocational factors “are not medical opinions, . . . but are, instead, opinions on

issues reserved to the Commissioner because they are administrative findings that

are dispositive of a case; i.e., that would direct the determination or decision of

disability.” 20 C.F.R. §§ 404.1527(e), 416.927(d).

      Here, although Dr. Wilson examined Plaintiff one time, he did so three years

after the date last insured. (Tr. at 897). Dr. Wilson purported to relate his opinion

back to before the date last insured, but he did so based on “background records,”

only a few of which (some of Dr. Lowe’s records) actually predate Plaintiff’s date

last insured. (Tr. at 897). Additionally, he is a psychologist, not a physician, and

thus has no expertise regarding Plaintiff’s physical condition. The ALJ properly

gave his opinion no weight, because it was entirely speculative and completely

inconsistent with the treatment notes from the time that Plaintiff was insured. (Tr.

at 133, 495-96). Further, Dr. Wilson’s opinion that Plaintiff would miss work 30 out

of 30 days was not a medical opinion but rather an opinion on an administrative

issue reserved to the Commissioner and thus was entitled to no weight. In sum, Dr.


                                         17
Wilson’s examination and the records he relied on that postdate the date last

insured say nothing about Plaintiff’s condition during the relevant period. Based on

the foregoing, the ALJ properly evaluated Dr. Wilson’s opinion.

IV.   Conclusion

      Upon review of the administrative record, and considering all of Ms.

Mathis’s arguments, the Court finds the Commissioner’s decision is supported by

substantial evidence and in accord with the applicable law. A separate order will be

entered.

      DONE and ORDERED on January 30, 2019.



                                          _____________________________
                                                 L. Scott Coogler
                                           United States District Judge
                                                                               160704




                                         18
